Citation Nr: 1107278	
Decision Date: 02/23/11    Archive Date: 03/04/11

DOCKET NO.  07-19 519	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, New 
York


THE ISSUES

1.  Entitlement to an increased rating for degenerative changes 
of the lower thoracic spine, currently evaluated as 20 percent 
disabling.

2. Entitlement to a total disability rating for compensation 
purposes based on individual unemployability. 


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

J. Smith, Counsel


INTRODUCTION

The Veteran served on active duty from February 1991 to July 
1998.
      
The Veteran's claim comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 2002 rating decision of the 
Department of Veterans Affairs' (VA) Regional Office (RO) in 
Buffalo, New York.
			
In December 2008 the Board remanded the matter for additional 
development.  That development having been completed, the claim 
has been returned to the Board and is now ready for appellate 
disposition.

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
38 U.S.C.A. § 7107(a)(2) (West 2002 & Supp. 2009).

As discussed in the Remand section below, a claim of entitlement 
to a total disability rating for compensation purposes based on 
individual unemployability (TDIU) has been raised in this case. 
As such, the claim is addressed in the REMAND portion of the 
decision below and is REMANDED to the RO via the Appeals 
Management Center, in Washington, DC.  


FINDING OF FACT

The Veteran's degenerative changes of the lower thoracic spine 
are productive of a severe functional loss due to pain, weakness, 
a lack of endurance, and fatigue.


CONCLUSION OF LAW

The criteria for a 40 percent disability rating, but no higher, 
for the Veteran's degenerative changes of the lower thoracic 
spine are met.  38 U.S.C.A. § 1155 (West 2002 & Supp. 2009); 38 
C.F.R. §§ 4.1-4.14, 4.40, 4.45, 4.59 (2010); 
DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Disability evaluations are determined by the application of a 
schedule of ratings which is based on the average impairment of 
earning capacity in civil occupations.  See 38 U.S.C.A. § 1155.  
Separate diagnostic codes identify the various disabilities.  The 
assignment of a particular diagnostic code is dependent on the 
facts of a particular case.  See Butts v. Brown, 5 Vet. App. 532, 
538 (1993).  One diagnostic code may be more appropriate than 
another based on such factors as an individual's 
relevant medical history, the current diagnosis, and demonstrated 
symptomatology.  In reviewing the claim for a higher rating, the 
Board must consider which diagnostic code or codes are most 
appropriate for application in the Veteran's case and provide an 
explanation for the conclusion.  See Tedeschi v. Brown, 7 Vet. 
App. 411, 414 (1995).  

At the outset, the Board observes that an unappealed rating 
decision of March 1999 granted service connection for the 
Veteran's low back disability and assigned a 10 percent rating.  
While the Veteran's entire history is reviewed when making a 
disability determination, 38 C.F.R. § 4.1, where service 
connection has already been established and an increase in the 
disability rating is at issue, it is a present level of 
disability that is of primary concern.  Francisco v. Brown, 
7 Vet. App. 55 (1994).  
	
In an October 2002 rating decision, the subject of the present 
appeal, the Veteran's evaluation was increased to 20 percent, 
effective from his date of claim.  As such, at issue presently is 
whether the Veteran is entitled to a rating in excess of 20 
percent for his low back disability.  

The Board notes that the criteria for rating diseases and 
injuries of the spine changed effective September 26, 2003. 66 
Fed. Reg. 51,454-58 (Aug. 27, 2003) as corrected 69 Fed. Reg. 32, 
449 (2004) (codified at 38 C.F.R. § 4.71a, Diagnostic Codes 5235 
through 5243 (2005)).  VA also amended the criteria for rating 
intervertebral disc syndrome effective September 23, 2002, 67 
Fed. Reg. 54,349 (Aug. 22, 2002) (codified initially at 38 C.F.R. 
§ 4.71a, Diagnostic Code 5293 (2003) and currently at 38 C.F.R. § 
4.71a, Diagnostic Code 5243 (2005)).  The disability is rated 
according to the older rating criteria prior to the date of the 
amendment and according to the newer criteria beginning on the 
effective date of the change in the rating criteria.  VAOPGCPREC 
7-2003.  The Veteran's claim was filed in December 2001.  As 
such, both the current version of the rating schedule, effective 
September 26, 2003, and the prior version of the rating schedule, 
effective September 23, 2002, apply to the Veteran's claim.  

In this case, the Board finds that the medical record supports an 
increased rating of 40 percent, but no higher, for the Veteran's 
degenerative changes of the lower thoracic spine, based on the 
limited motion attributable to pain caused by the disability.  
See 38 C.F.R. §§ 4.40 and 4.45 and DeLuca v. Brown, 8 Vet. App. 
202, 206-07 (1995).  The Veteran's complaints of low back pain 
and treatment with injections and prescription medication are 
documented throughout the medical evidence.  The record shows 
that the Veteran has been treated with a variety of narcotic 
medications, all with minimal relief.  For example, the multiple 
VA examination reports of record indicate he has been prescribed 
Morphine, OxyContin, Vicodin, Lortab, Gabapentin, Topiramate, and 
Naprosyn.  He also uses over-the-counter medications such as 
Tylenol, Motrin, and Aleve.  He has been treated with epidural 
injections.  He has been prescribed a TENS unit, has attended 
physical therapy, and uses a hot tub, hot showers, and heating 
pad for pain relief.  Surgery has been contemplated as a 
treatment option for pain relief.  The pain has been noted to 
take his breath away and interferes with his ability to do his 
job as a mechanic, care for his children, sleep, run, climb 
stairs, and maintain normal relations with his wife.  The pain is 
described as "constant" by several VA examiners.  Pain has been 
noted in the range of motion parameters obtained on VA 
examinations throughout the appeal.  The April 2009 VA examiner 
noted the Veteran's functional limitations are "significant" 
and that he cannot lift or carry objects and has to take frequent 
breaks at work.  Several physicians, including those in VA 
treatment records of September 2009 and a private physician in 
October 2009, have indicated that the Veteran must stop working 
or at least modify his duties at work due to the functional 
limitations caused by his back disability.  
For all of these reasons, the Board that the medical evidence 
supports an increase to 40 percent based on the pain and limited 
motion on repetition caused by the Veteran's back disability.

A rating in excess of 40 percent, however, is not warranted.  The 
Veteran's disability has been rated under diagnostic code 5295 
for lumbosacral strain under the former version of the rating 
schedule.  Under this code, a 40 percent evaluation is the 
maximum rating allowed and as such, a higher rating is not 
possible under this code.
	
The Board has also considered the application of other diagnostic 
criteria under the old version of the rating schedule to 
determine whether a rating in excess of 40 percent is possible.  
Taking the codes in numerical order, while the is evidence of a 
compression fracture in addition to the Veteran's in-service 
tailbone fracture, DC 5285 is not applicable because the record 
is devoid of evidence of cord involvement or that the Veteran is 
bedridden or requires long leg braces.  

Diagnostic Codes 5286-5289 do not apply to the Veteran's claim 
because ankylosis in any portion of the Veteran's spine has never 
been found.  The April 2009 VA examiner, for example, explicitly 
found the Veteran does not have ankylosis.  Additionally, the 
Veteran's range of motion findings do not support the existence 
of ankylosis.  For example, on VA examination in December 2009 
the Veteran displayed flexion to 90 degrees, extension to 30 
degrees, bilateral lateral rotation to 30 degrees, and bilateral 
lateral flexion to 30 degrees.  On VA examination in April 2009 
the Veteran displayed flexion to 90 degrees, extension to 15 
degrees, bilateral lateral rotation to 30 degrees, and bilateral 
lateral flexion to 30 degrees.  On VA examination in December 
2006 the Veteran displayed flexion to 90 degrees, extension to 20 
degrees, twisting to 45 degrees on the right and 40 degrees on 
the left, and tipping to 24 degrees bilaterally.  On VA 
examination in March 2005 the Veteran displayed flexion to 90 
degrees, extension to 20 degrees, twisting to 45 degrees on the 
right and 40 degrees on the left, and tipping to 24 degrees 
bilaterally. On VA examination in December 2005 the Veteran 
displayed flexion to 75 degrees, extension to 30 degrees, 
twisting to 40 degrees bilaterally, and tipping to 25 degrees 
bilaterally.  On VA examination in March 2005 the Veteran 
displayed flexion to 105 degrees, extension to 25 degrees, 
twisting to 90 degrees bilaterally, and tipping to 25 degrees 
bilaterally.  On VA examination in August 2002 the Veteran 
displayed flexion to 80 degrees and tipping to 35 degrees 
bilaterally.  Normal forward flexion of the thoracolumbar spine 
is to 90 degrees, extension is to 30 degrees, left and right 
lateral flexion are to 30 degrees, and left and right lateral 
rotation are to 30 degrees.  38 C.F.R. § 4.71a, General Rating 
Formula for Diseases and Injuries of the Spine, Note (2) (2010).  
Ranges of motion obtained in VA treatment notes of September 
2010, June 2010, April 2010, September 2009, July 2009, June 
2009, and May 2009 also do not support the presence of ankylosis.
  
Diagnostic Codes 5290 and 5291 are inapplicable because they do 
not provide for ratings in excess of 40 percent.  Diagnostic Code 
5293, the code for intervertebral disc syndrome, to include 
neurological symptomatology, allows for a rating in excess of 40 
percent but it is not raised by the evidence here.  The medical 
record contains no documentation of any incapacitating episode 
requiring bed rest prescribed by a physician and treatment by a 
physician.  VA defines incapacitating episodes as "a period of 
acute signs and symptoms due to intervertebral disc syndrome that 
requires bed rest prescribed by a physician and treatment by a 
physician."  38 C.F.R. § 4.71a, Diagnostic Code 5293, Note (1).  
Additionally, the April 2009 VA examiner explicitly found that 
there have been no incapacitating episodes of spine disease.

Diagnostic Code 5293 also contemplates a separate rating for 
neurological symptoms, but the preponderance of the evidence is 
against such a separate rating.  While radicular symptoms and 
complaints have been noted in the record, additional testing 
disputes the presence of neurological symptomatology related to 
the Veteran's back disability.  For example, the April 2009 VA 
examiner noted that the "EMG shows numbness is from a peripheral 
neuropathy. Specific cause is unknown at this time. This is not 
typically caused by a lumbar condition."  In a November 2006 
neurological examination, the examiner determined, "I see 
nothing on his exam that would support a diagnosis of peripheral 
nerve injury or fixed radiculopathy."  In a May 2007 addendum to 
that opinion, upon the completion of EMG studies, the examiner 
again concluded that the Veteran's symptoms are "unrelated to 
his prior injury and there is nothing to support a diagnosis of 
cervical or lumbar radiculopathy or myelopathy related to his 
prior injury."  The January 2007 physician who conducted the EMG 
testing noted, "probable the etiology of his lower extremity 
numbness may be related to avidity for beer."  Additionally, the 
medical record consistently reveals no incontinence or other 
genitourinary problems.  Accordingly, a separate rating is not 
warranted for neurological abnormalities associated with the 
Veteran's back disability.  

As for the remaining code under the old version of the rating 
schedule, DC 5294 is not raised by the medical evidence.  As 
such, the maximum rating warranted by the medical evidence under 
the old version of the rating schedule is 40 percent under DC 
5292.

Under the current version of the rating criteria, a rating in 
excess of 40 percent is also unsupported by the evidence.  The 
next higher rating of 50 percent is allowed only when there is 
unfavorable ankylosis of the entire thoracolumbar spine, and a 
rating of 100 percent is warranted where there is unfavorable 
ankylosis of the entire spine.  As discussed above, ankylosis of 
any portion of the Veteran's spine has never been found.  
Additionally, as discussed above, the diagnostic code for 
intervertebral disc syndrome is not applicable to the Veteran's 
claim because the record is devoid of any incapacitating episode 
requiring bedrest by a physician and treatment by a physician.  
Also there has not been definitive, objective evidence of any 
associated neurological impairment.  For all of these reasons, a 
rating in excess of 40 percent is also not warranted under the 
current version of the rating criteria.

For all of these reasons, a 40 percent rating, but no higher, for 
the Veteran's degenerative changes of the lower thoracic spine, 
is justified.




ORDER

Entitlement to a disability rating of 40 percent, but no higher, 
for the Veteran's degenerative changes of the lower thoracic 
spine is granted, subject to statutory and regulatory provisions 
governing the payment of monetary benefits.


REMAND

In Rice v. Shinseki, 22 Vet. App. 447 (2009) the Court of Appeals 
for Veterans Claims (Court) held that a claim for TDIU, either 
expressly raised by the Veteran or reasonably raised by the 
record, involves an attempt to obtain an appropriate rating for a 
disability and is part of the claim for an increased rating.  In 
this case, the Veteran has contended throughout the appeal that 
his back disability causes him difficulty in the performance of 
his duties as a mechanic because he cannot lift or carry heavy 
objects.  Further, in an October 2009 statement from his private 
physician, Lisa Walk-Reinard, M.D., Dr. Walk-Reinard opined, "my 
professional opinion is that [the Veteran] needs to stop working 
due to service-connected back issues."  Further, in a September 
2009 VA treatment record, the examining physician stated, "he 
should be very wise regarding repetitive activities, such as 
bending, twisting, turning, or lifting heavy [objects] due to the 
fact it will place stress on spine. I do understand that he needs 
to work for financial reasons."  Based on this evidence, the 
Board finds that a claim of entitlement to TDIU has been raised 
in conjunction with his claim of entitlement to an increased 
evaluation for degenerative changes of the lower thoracic spine.
 
VA's duty to assist includes providing a medical examination or 
obtaining a medical opinion when necessary to make a decision on 
the claim. 38 U.S.C.A. § 5103A(d) (West 2002 & Supp. 2009); 38 
C.F.R. § 3.159(c)(4) (2010).  Here, in addition to the opinions 
above, the Veteran has been examined on multiple occasions and 
other examiners, while noting his functional limitations, have 
not found him to be unemployable due to his service-connected 
back disability.  The Board finds that a current VA examination 
is necessary to ascertain whether unemployability due to service-
connected disabilities is demonstrated. 

Accordingly, the case is remanded for the following actions: 

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)
	 
1.  The RO must provide the Veteran with a 
letter satisfying the duty to notify 
provisions with respect to his implied 
claim of entitlement to TDIU. 
 
2.  The RO must make arrangements to 
provide the Veteran with an examination to 
determine the effects of his service- 
connected disabilities on his ability to 
maintain employment consistent with his 
education and occupational experience.  The 
claims folder must be made available to the 
examiner for review in conjunction with the 
examination.  All necessary special studies 
or tests are to be accomplished.  The 
examiner must elicit from the Veteran and 
record for clinical purposes a full work 
and educational history.  Based on a review 
of the case, the examiner must provide an 
opinion as to whether the Veteran's 
service-connected disabilities alone 
preclude him from securing and following 
substantially gainful employment consistent 
with his education and occupational 
experience.  All opinions provided must 
include an explanation of the bases for the 
opinion.  If any of the above requested 
opinions cannot be made without resort to 
speculation, the examiner must state this 
and specifically explain why an opinion 
cannot be provided without resort to 
speculation.  
 
3.  The RO must then issue a decision as to 
whether TDIU is warranted.  If the claim is 
denied the Veteran and his representative 
must be provided a supplemental statement 
of the case.  After the Veteran and his 
representative have had an adequate 
opportunity to respond, the appeal must be 
returned to the Board for appellate review. 

The Veteran is hereby notified that it is his responsibility to 
report for the examination scheduled in connection with this 
REMAND and to cooperate in the development of his case. The 
consequences of failure to report for a VA examination without 
good cause may include denial of his claim. 38 C.F.R. §§ 3.158, 
3.655 (2010).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West 2002 & Supp. 2009).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


